DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered. 

Response to Arguments
4.	Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
5.	Regarding Claim 1, the applicant argues that Johnson is clear in teaching that the catheter electrodes are designed in order to contact the stent electrodes (see para 0078 of Johnson and pg. 7 of the applicant’s arguments filed 01/05/2022).  However, Johnson teaches that the catheter electrodes may be adjacent to the stent (para 0082 “catheter 2261 is positioned in a vessel, adjacent to a stent”).  While there may be points of contact at different times of the procedure, this does not mean that the metallic stent and electrodes cannot be spaced apart from one another at any given point.  As the current claim language is written, the electrode only be spaced apart from the stent, while within a lumen of the stent, when the electrode lead is engaged with the stent (see Claim 1).  Therefore, since any of the electrodes in Johnson (ref nums 263a-d) are individually adjusted (Johnson, para 0083), then one could reasonably engage the electrode lead while also having the other electrodes “spaced apart” in the lumen in order to read on the claim language.
6.	Referring to Claim 11, the applicant disagrees that stent electrodes 210a and 210b of Johnson would not be selected to be the first and second wires as recited.  This is due to the stent electrodes being connected to strands that form a stent and that no structural difference between the electrodes and an “electrode wire” are not supported by Johnson (see Applicant’s remarks, pg. 9).  However, according to the claim language as written, the “first electrode wire” and “second electrode wire”, as recited, only need to form a first and second pole as well as extend helically around a central long axis while being spaced apart from one another (see Claim 11, filed 01/05/2022).  According to the previous office action, filed 11/15/2021, Johnson is only used to teach that the first electrode wire and second electrode wire form a first and second pole (see Final Rejection, pg. 13).  According to Johnson, the four electrodes present (ref nums 210a-d) may serve the function of bi-polar energy mode, in which one electrode serves as a first pole, and any of the three remaining electrodes serve as the second pole (Johnson, para 0087).  Therefore, this reads on the present claim language as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  While the present invention provides a specification for clarification of the claims, the examiner relies solely on the claim language as written in order to determine whether the prior art reads on the present claims.  Therefore, Johnson may be used to read upon this portion of the claims.
7.	In regards to Claim 11, the applicant disagrees that the limitation “at least one non-conductive filament interwoven with the first and second electrode wire” is met by Johnson.  However, the present claim as written does not distinguish what type of “non-conductive filament” is used.  Therefore, one could reasonably assume that an insulating filament could be considered a “non-conductive filament” as it forms the function of insulation.  Therefore, the “crossing or intersecting” portions of the strands of electrodes where insulation is provided (Johnson, para 0085) could be reasonably relied upon to teach the non-conductive filament recited in Claim 11.  
8.	The applicant states that Forsyth cannot be relied upon to modify Johnson, as Forsyth fails to teach any metallic stent structure or a similar structure in the art.  However, Forsyth is not relied upon to teach the metallic stent, but instead is relied upon to modify the first and second electrode wires as taught by Johnson.  Forsyth also teaches that the elongate shaft as shown may be made of a biocompatible metal (Forsyth, para 0054).  Since Johnson teaches a metallic structure, then one could reasonably use Forsyth to modify electrode wires of Johnson with a metallic structure with the electrode wires wrapped around the metallic structure of Forsyth in order to meet the claims.
9.	The applicant also states that the reason to combine Forsyth with Johnson is improper, as Johnson already provides the function of providing energy to the target site, therefore Forsyth is not needed to rely on for this function.  However, since Johnson fails to teach that the electrode wires are wrapped around the elongate shaft, Forsyth provides the helical configuration of the electrode wires, extending the wires down a longitudinal axis of the metallic shaft/stent.  This, extends the surface area of the target area to be ablated or treated with the desired energy.  Therefore, Forsyth does modify Johnson by modifying the area in which is treated with energy, and improving the accuracy of such target area (Forsyth, para 0055).  Therefore, one could reasonably combine these two references in order to meet the claim language.
10.	Therefore, the prior art used in the previous office action, as well as the previous rejections, stand.
11.	Due to the present amendment of claim 11, new search and consideration is given in the present action.
	


Claim Rejections - 35 USC § 103
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	Claims 1-3, 6-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson U.S. 2012/0109282 (herein referred to as “Johnson”) and in view of Janssen U.S. 5,749,914 (herein referred to as “Janssen”) and KenKnight U.S. 6,648,881 (herein referred to as “KenKnight”).
14.	Regarding Claim 1, Johnson teaches a bipolar ablation device for treatment of a stenosis within an implanted metallic stent (para 0003) comprising:
	An elongate shaft slidably disposable within an endoscope (see Fig. 9A, ref num 264 “catheter body” is the endoscope, and there is an elongated shaft extending from it), the elongate shaft including at least one electrode configured to form a first pole of the bipolar ablation device (ref num 263a/b “deployable catheter electrodes”); and 
	An electrode lead slidably disposable within the endoscope (Fig. 9B, ref nums 263a-d), the electrode lead being configured to electrically engage the implanted metallic stent to form a second pole of the bipolar ablation device (para 0082, “as illustrated in Fig. 9B, catheter electrodes 263a-263d are subsequently deployed to a second condition in order to operatively engage the stent”); para 0087 “Electrosurgical generator may deliver energy in a bi-polar mode and/or a multi-polar mode. In a bi-polar mode energy may be selectively delivery between any two of the four stent electrodes 210a-210d)”).
	Wherein the elongate shaft is positionable within a lumen of the implanted metallic stent (Fig. 9B, nothing prevents the shaft from being advanced within the lumen formed by the stent) and the electrode lead (ref nums 263a-263d) engages with the implanted metallic stent (ref num 230) to generate a bipolar ablation energy therebetween (para 0077 “electrosurgical energy is delivered to stent 230 by catheter electrodes…when in a bi-polar mode and thus electrosurgical energy is conducted between…stent”; para 0084).
	Johnson also teaches that the energy may be delivered in a bi-polar or “multi-polar” fashion wherein there is a plurality of electrodes that may not all reside within or on the same structure (para 0074, 0083, 0087).
	Claim 1 recites the functional limitation “disposable within an endoscope”.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.  According to Johnson, the stent is being placed with an artery after angioplasty in order to stabilize the artery or vessel tubes (para 0008).  These stents are placed using a guide catheter (para 0008) or a similar device such, as an endoscope.  As the stent has been established to be sized to fit an artery or vessel, then one of reasonable skill in the art would assume the stent could be inserted through an endoscope.
	Johnson fails to teach such that the at least one electrode is spaced apart from the implanted stent.
	However, Janssen teaches a stent (Fig. 4, ref num 20) that contains an electrode (Fig. 4, ref num 14) that is disposed within the stent (Fig. 4).  The stent and electrode do not have contact with one another (Col. 7 lines 41-43).  By preventing contact between the stent and electrode, a possible short circuit in the device is also prevented, enhancing the safety of the procedure (Col. 7 lines 44-46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to have the at least one electrode be spaced apart from the stent as structurally displayed in Janssen in order to prevent a short circuit within the device.
	While Janssen teaches that that the stent and at least one electrode are spaced apart from one another, it is not considered that the “spaced apart” may be separate structures.  In the case of that interpretation the following is read in the art:
	KenKnight teaches a bipolar ablation device (Fig. 1, ref num 100), in which at least one electrode is spaced apart from a stent (electrode = Fig. 1, ref num 112; stent= Fig. 1, ref num 102, abstract “a second electrode is positioned at a separate location relative to the position of the first electrode”).  The space apart from the stent to the electrode is so that the electrical energy is not strong enough to cause modification of myocardial tissue, but is strong enough to damage the target cells of the artery, or target tissue (Col. 4, lines 55-65).  Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified Janssen to include the electrode be spaced apart from the stent in order to have the electrical energy be supplied adjacent as well as on the target tissue.

15.	Regarding Claim 2, Johnson teaches the electrode lead includes an engagement feature configured to releasably contact the electrode lead to the implanted metallic stent (para 0078 “suitable securing means may include and are not limited to…a clip connector…or any other suitable connector”).

16.	Regarding Claim 3, Johnson teaches the engagement feature includes a grasping metallic clip (para 0078 “suitable securing means may include and are not limited to…a clip connector…or any other suitable connector”).

17.	Regarding Claim 6, Johnson teaches the engagement feature includes a magnetic coupler (para 0078, “suitable securing means may include and are not limited to magnetic attachment means…or any other suitable connector”).

18.	Regarding Claim 7, Johnson teaches the engagement feature includes at least one electrode element disposed on an outer surface of an inflatable balloon (“securing means may be a separate device…an inflatable balloon that presses the catheter electrodes 262a, 262b into contact with the respective stent electrodes 210a, 210b”).

19.	Regarding Claim 8, Johnson teaches an energy source in electrical communication with the at least one electrode and the electrode lead (para 0086-0087 “electrosurgical generator”, also see Fig. 1, ref num 110).

20.	Regarding Claim 9, Johnson teaches the at least one electrode, when positioned within the implanted metallic stent, is configured for directional ablation of the stenosis (para 0049, “the ablation of the tissue wall while the electrically exposed inner surface of stent 130 allows for electrical connection with a guidewire 124, electrical lead”).

21.	Regarding Claim 10, Johnson teaches the electrode lead is independently moveable relative to the elongate shaft (para 0081 “one or more independently deployable catheter electrodes 263a, 263b”).

22.	Regarding Claim 21, Johnson fails to teach the at least one electrode comprises a plurality of discrete electrodes.
	However, Janssen teaches the at least one electrode comprises a plurality of discrete electrodes (Figs. 1C and 1D, ref nums 14a, 14b, 14c, 14d, 14e; Col. 7 lines 65-67 – Col. 8 lines 1-5 “multiple electrodes could be used instead…each electrode 14a and 14b could be activated individually, to selectively ablate obstructive material proximate to the electrodes”).  This allows for greater resolution of ablation (Col. 8 lines 7-9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included that the at least one electrode include a plurality of discrete electrodes in order to provide greater resolution of ablation.

23.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Janssen, and KenKnight, and in view of Tu U.S. 6,319,251 (herein referred to as “Tu ‘251”).
24.	Regarding Claim 4, Johnson teaches an engagement feature (para 0078 “suitable securing means may include but are not limited to magnetic attachment means, mechanical attachment means…or any other suitable connector”).  However, Johnson fails to explicitly teach the engagement feature being at least one flared metallic element.  The engagement facilitates contact between electrodes and the stent (para 0078).
Tu ‘251 teaches the engagement features includes at least one flared metallic element (Fig. 5, ref num 45 “electrode assembly”, Col 9 lines 49-67, in Fig. 5, there is a flared mechanism).  Tu ‘251 also displays that the electrode assembly (ref num 45) is metallic (Col. 9, lines 49-67) and is arranged in order to contact the stent (Col. 9, lines 49-67).  The flare as shown at the base of the electrode assembly is adapted in order to keep the electrodes in contact with the stent (Col. 9, lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and replaced the preexisting engagement feature with a flared metallic one in order to keep the electrodes and stent in contact with one another.

25.	Regarding Claim 5, Johnson teaches an engagement feature (para 0078 “suitable securing means may include but are not limited to magnetic attachment means, mechanical attachment means…or any other suitable connector”).  However, Johnson fails to explicitly teach the engagement feature being an expandable metallic cage.  The engagement facilitates contact between electrodes and the stent (para 0078).
Tu ‘251 teaches the engagement feature includes an expandable metallic cage (Fi. 5, ref num 45, you can see the cage) Tu ‘251 also displays that the electrode assembly (ref num 45) is metallic (Col. 9, lines 49-67) and is arranged in order to contact the stent by keep a preshaped expandable basket shape (Col. 9, lines 49-67).  The basket as shown is adapted in order to keep the electrodes in contact with the stent (Col. 9, lines 49-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and replaced the preexisting engagement feature with a metallic cage/basket in order to keep the electrodes and stent in contact with one another.

26.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view Forsyth U.S. 2016/0022353 (herein referred to as “Forsyth”) and Patterson U.S. 5,941,869 (herein referred to as “Patterson”).
27.	Regarding Claim 11, Johnson teaches a metallic stent for maintaining patency of a body lumen, comprising:
	A first electrode wire configured to form the first pole of the bipolar ablation device (Fig. 9B ref num 210a, para 0087 “stent electrode 210a, may be selected as a first pole”)
	A second electrode wire spaced apart from the first electrode wire, the second electrode wire being configured to form a second pole of the bipolar ablation device (Fig. 9B, any of the remaining stent electrodes, ref nums 210b-d; para 0087 “and at least two of the remaining three stent electrodes 210b-210d may be selected as a second pole”); and
	At least one non-conductive filament interwoven with the first electrode wire and the second electrode wire (para 0085).
Johnson fails to teach the first electrode wire extending helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire and the second electrode wire extending helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire, wherein the first and second electrode wires are spaced apart from one another along an entire length of the metallic stent.  
Forsyth teaches a first electrode wire (Fig. 1, ref num 22a) extends helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire (see Fig. 1, ref num 14, the wire is extended helically around the central axis); and the second electrode wire (Fig. 1, ref num 22b) extends helically around the central longitudinal axis of the metallic stent in the first direction parallel to the first electrode wire (see Fig. 1). Forsyth teaches that the helically wound electrodes deliver energy between one another in order to raise the temperature of the tissue (Para 0055).  This delivery of treatment to the tissue is not limited to two electrodes helically wound around the shaft of the device (para 0055).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included a first and second electrode wire each helically wound in the same direction longitudinal to central axis of the stent in order to heat and deliver energy to the tissue.  
Patterson teaches a metallic stent (Col. 5 lines 50-55) with a first electrode wire (Fig. 9, ref num 136) and a second electrode wire (Fig. 9, ref num 138), in which the first and second electrode wires are spaced apart from one another along an entire length of the metallic stent (Col. 17 lines 30-51 “one or more electrode3 wires 136, 138 which are positioned on the surface of cutting blades 122” as shown in Fig. 7, ref num 122 contains two electrode wires that are spaced apart from one another along a longitudinal length of the metallic stent).  The positioning of these electrode wires is to serve the purpose of sensing a proximity of the stent to the electrode wires in order to indicate the effectiveness of the treatment and determine whether further activation or deactivation is necessary (Col. 17 lines 30-51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and include that the electrode wires be spaced apart to monitor the contact of them with the stent for effectiveness of the treatment readings.

28.	Regarding Claim 14, Johnson as modified teaches the first electrode wire and the second electrode wire are electrically connectable to an energy source configured to supply bipolar ablation energy (Johnson, para 0042, Fig. 1, ref num 42, “a catheter 120 connectable to generator 100”; para 0043, para 0069).

29.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Forsyth, and Patterson, and further in view of Kawwas U.S. 2020/0129316 (filing date 10/24/2018; herein referred to as “Kawwas”).
30.	Regarding Claim 13, Johnson as modified teaches a first electrode wire and a second electrode wire (Johnson, Fig. 9B, ref num 210a-210d), but Johnson fails to teach the at least one non-conductive filament extends helically around the central longitudinal axis of the metallic stent in a second direction opposite of the first direction.
Kawwas teaches the at least one non-conductive filament extends helically around the central longitudinal axis of the metallic stent in a second direction opposite the first direction (para 0129-0130 “metallic filaments braided into tubular body…electrically insulated from fluid”, Fig. 2C, ref num 22). As shown in Fig. 2C, as well as Fig. 5, the stent includes a plurality of metallic filaments that are braided in opposite directions of one another into a tubular body (para 0129).  The non-conductive portions of the metallic body or filaments keep the stent insulated from fluid so that the energy be delivered to the targeted site appropriately (para 0130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Johnson and included a non-conductive filament wound in the opposite direction in order to facilitate the delivery of energy to the appropriate target site.

31.	Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and in view of Janssen, KenKnight, and Pacey U.S. 2009/0143777 (herein referred to as “Pacey”). 
32.	Regarding Claim 15, Johnson teaches a method of treating a stenosis within an implanted metallic stent (abstract), comprising: 
advancing an elongate shaft into a lumen of the implanted metallic stent (see Fig. 9B, 230 stent, ref num 264 is being disposed within the lumen of the stent), the elongate shaft including at least one electrode configured to form a first pole of a bipolar ablation device (see Fig. 9B, there are stent electrodes 210a-d; para 0087 “stent electrode 210a may be selected as a first pole”)
	Advancing an electrode lead into electrical contact with the implanted metallic stent such that the implanted metallic stent forms a second pole of the bipolar ablation device (para 0087 “at least two of the remaining stent electrodes 210b-210d may be selected as a second pole, or supply electrodes” see Fig. 9B); and
	Energizing the bipolar ablation device with the at least one electrode disposed within the lumen of the implanted metallic stent (para 0087 “delivery energy in a bipolar mode…stent electrodes 210a-d may be arranged in other suitable energy delivery arrangements and configurations”).
	Johnson fails to teach that the elongate shaft is spaced apart from the implanted metallic stent and the at least one electrode is spaced apart from the metallic stent to ablate the stenosis.
	However, Janssen teaches a stent (Fig. 4, ref num 20) that contains an electrode (Fig. 4, ref num 14) that is disposed within the stent (Fig. 4).  The stent and electrode do not have contact with one another (Col. 7 lines 41-43).  By preventing contact between the stent and electrode, a possible short circuit in the device is also prevented, enhancing the safety of the procedure (Col. 7 lines 44-46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to have the at least one electrode be spaced apart from the stent as structurally displayed in Janssen in order to prevent a short circuit within the device.
While Janssen teaches that that the stent and at least one electrode are spaced apart from one another, it is not considered that the “spaced apart” may be separate structures.  In the case of that interpretation the following is read in the art:
	KenKnight teaches a bipolar ablation device (Fig. 1, ref num 100), in which at least one electrode is spaced apart from a stent (electrode = Fig. 1, ref num 112; stent= Fig. 1, ref num 102, abstract “a second electrode is positioned at a separate location relative to the position of the first electrode”).  The space apart from the stent to the electrode is so that the electrical energy is not strong enough to cause modification of myocardial tissue, but is strong enough to damage the target cells of the artery, or target tissue (Col. 4, lines 55-65).  Therefore, it would have been obvious before the effective filing date of the claimed invention to have modified Janssen to include the electrode be spaced apart from the stent in order to have the electrical energy be supplied adjacent as well as on the target tissue.
	Pacey teaches a stent (Fig. 4, ref num 2) in which a catheter is inserted into through a hollow opening (catheter ref num 4, and hollow opening ref num 2A).  It is shown that the elongate shaft of the catheter (Fig. 4, ref num 4) extends through the entirety of the stent and is spaced apart from the implanted metallic stent through the separation of the struts (Fig. 4, ref num 5).  The struts are present in order to deliver RF energy to the tissue in the uninsulated section of the stent (para 0034).  The portion of the elongate shaft that is spaced apart from the stent extends in order to connect the catheter to the generator (Fig. 5, ref num 10) via wire (Fig. 5, ref num 9).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson to include that the elongate shaft be spaced apart from the stent in order to connect it to a generator that provides energy to the device for proper treatment.	

33.	Regarding Claim 17, Johnson teaches at least one of the elongate shaft or the electrode lead is advanceable to the implanted metallic stent within an endoscope (see Fig. 9A, ref num 264, catheter electrodes are advanced through the endoscope ref num 264, which is then advanced within the stent, see Fig. 9B).

34.	Regarding Claim 18, Johnson teaches connecting the at least one electrode and the electrode lead to an energy source (see Fig. 1, ref num 110, “electrosurgical generator” which provides the energy, para 0043, provides the base model in which embodiment Fig. 9A/B extends from).

35.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Janssen, KenKnight, and Pacey, and in view of Tu U.S. 6,228,109 (herein referred to as “Tu ‘109”).
36.	Regarding Claim 16, Johnson teaches the device being energized and delivering ablation energy (para 0049) but fails to teach directing ablation energy within the lumen of the implanted metallic stent.
Tu ‘109 teaches energizing a bipolar ablation device (Fig. 3, ref num 1), in which the bipolar ablation device directs ablation energy within the lumen of the implanted metallic stent (Col. 5 lines 36-58).  The energy from the RF generator (Fig. 2, ref num 30) is delivered to the electrode (ref num 12, Fig. 3) which resides in a lumen (ref num 10, Fig. 3).  The energy is delivered for therapeutic purposes of the tissue (Col. 5 lines 36-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in order to direct the ablation energy through the lumen to facilitate the energy delivery to the tissue.

37.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Janssen, KenKnight, and Pacey, and in view of Sperling U.S. 2018/0168721 (herein referred to as “Sperling”).
38.	Regarding Claim 19, Johnson teaches the device being energized and delivering ablation energy (para 0049) but fails to teach providing omnidirectional ablation energy between the at least one electrode and the implanted stent.
Sperling teaches a circumferential ablation device designed to ablate tissue to treat heart rhythm disorders or be expanded within a vascular structure for treatment (abstract).  The tip of the ablation device (Fig. 3A-3D) contains a stent (ref num 10) in which has an ablating element that delivers energy omnidirectional between the electrode and the stent (para 0035-0036).  This allows energy to be applied against the tissue while the stent and ablation element be symmetrically positioned in the targeted area (para 0035-0038).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson in order to ablate tissue in an omnidirectional fashion in order to keep the stent in place while ablating the targeted tissue.

39.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Janssen, KenKnight, and Pacey, and in view of Mathur U.S. 2017/0231694 (herein referred to as “Mathur”).
40.	Regarding Claim 20, Johnson teaches treating stenosis and specific tissue (Claim 1 “apply electrosurgical tissue at the site of the stenosis”), but fails to teach the stenosis includes treatment of non-concentric tissue ingrowth and that the energy is directed at that tissue.
Mathur teaches a device that treats tissue with stenosis including non-concentric tissue ingrowth and the least one electrode is configured to direct ablation energy toward the non-concentric tissue ingrowth (para 0024 “target tissue may be characterized by comparison of a measured tissue signature profile to at least one other tissue signature profile, and may allow for an eccentric selection of electrodes” and 0127 “stenosis may be eccentric”). This ensures proper treatment to the targeted tissue site (para 0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson and included the specific tissue type that the energy be directed at in order to treat the desired tissue and its site.

Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794